Case 8:21-cv-00112-VMC-AAS Document 3 Filed 01/15/21 Page 1 of 5 PageID 77




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

  LISA R. EARLEY, and
  ADAM EARLEY,

             Plaintiffs,

  v.                                   Case No. 8:21-cv-112-T-33AAS

  METROPOLITAN CASUALTY
  INSURANCE COMPANY,

            Defendant.
  _____________________________/

                                  ORDER

       This cause comes before the Court sua sponte. For the

  reasons set forth below, this case is remanded to state court

  for lack of subject matter jurisdiction.

  Discussion

       “Federal      courts     have      limited    subject    matter

  jurisdiction.” Morrison v. Allstate Indem. Co., 228 F.3d

  1255, 1260-61 (11th Cir. 2000). As such, “[a] federal court

  not only has the power but also the obligation at any time to

  inquire   into   jurisdiction    whenever    the   possibility   that

  jurisdiction does not exist arises.” Fitzgerald v. Seaboard

  Sys. R.R., Inc., 760 F.2d 1249, 1251 (11th Cir. 1985).

       Plaintiffs Lisa and Adam Early initiated this insurance

  action in state court on December 2, 2020. (Doc. # 1-4). On



                                    1
Case 8:21-cv-00112-VMC-AAS Document 3 Filed 01/15/21 Page 2 of 5 PageID 78




  January 14, 2021, Defendant Metropolitan Casualty Insurance

  Company removed the case to this Court on the basis of

  diversity jurisdiction. (Doc. # 1).

         When     jurisdiction         is    premised       upon     diversity      of

  citizenship,      28     U.S.C.      §    1332(a)   requires,          among   other

  things, that “the matter in controversy exceeds the sum or

  value of $75,000, exclusive of interest and costs.” If “the

  jurisdictional         amount   is       not   facially    apparent       from   the

  complaint, the court should look to the notice of removal and

  may require evidence relevant to the amount in controversy at

  the time the case was removed.” Williams v. Best Buy Co., 269

  F.3d    1316,     1319    (11th      Cir.      2001).     When     “damages      are

  unspecified,       the     removing        party    bears        the    burden   of

  establishing the jurisdictional amount by a preponderance of

  the evidence.” Lowery v. Ala. Power Co., 483 F.3d 1184, 1208

  (11th Cir. 2007).

         Here, the complaint does not specify the amount in

  controversy. (Doc. # 1-4 at ¶ 3) (“The amount in controversy

  exceeds       Thirty     Thousand        Dollars    ($30,000.00)         including

  attorney fees and costs.”). The insurance policy under which

  the Earleys seek declaratory relief is limited to $30,000.

  (Doc. # 1-4 at ¶ 1). Therefore, the amount in controversy as

  to     the    declaratory       relief         sought     is     $30,000,      which


                                             2
Case 8:21-cv-00112-VMC-AAS Document 3 Filed 01/15/21 Page 3 of 5 PageID 79




  Metropolitan does not dispute. (Doc. # 1 at 3) (“In this case,

  Plaintiffs seek a declaration that the automobile insurance

  policy    Metropolitan   issued   to   Plaintiffs   has    stacked   UM

  coverage within a $30,000 limit.”); see N.H. Indem. Co. v.

  Scott, No. 8:11-cv-943-T-23MAP, 2012 WL 6537098, at *2 (M.D.

  Fla. Dec. 14, 2012) (“Thus, if the value of the underlying

  claim exceeds the insurer’s potential liability under the

  policy, the amount in controversy in the declaratory judgment

  action is the insurer’s potential liability under the policy

  – the policy limit.”).

       In its notice of removal, Metropolitan argues that the

  attorney’s fees sought by the Earleys in this case exceed

  $45,000, which, combined with the $30,000 insurance policy,

  would mean that the amount in controversy exceeds $75,000.

  (Doc. # 1 at 3-4). For this proposition, Metropolitan attaches

  the declaration Irene Porter, an insurance litigator, who

  offers:    “Based   on   my   experience   in   handling    insurance

  coverage litigation in cases similar to this one, it is likely

  that the plaintiffs’ attorney will incur and claim at least

  120 hours of attorney time in this case through summary

  judgment alone. Additionally, certain paralegal work will

  likely be incurred and claimed.” (Doc. # 1-1 at 3). Porter




                                    3
Case 8:21-cv-00112-VMC-AAS Document 3 Filed 01/15/21 Page 4 of 5 PageID 80




  concludes    that     she   anticipates    the    Earleys’   claim    for

  attorney’s fees to exceed $45,000. (Id.).

         However, the only concrete amount in controversy here

  remains the $30,000 stemming from the insurance policy at

  issue. Indeed, courts in the Eleventh Circuit have repeatedly

  held “that only those attorney’s fees incurred as of removal

  are ‘in controversy’” for diversity jurisdiction purposes.

  Shelly v. Target Corp., 446 F. Supp. 3d 1011, 1014 (S.D. Fla.

  2019); see also Clayton Consulting Servs., Inc. v. Squire

  Dental Mgmt., LLC, No. 3:20-cv-1165-J-34JBT, 2020 WL 6502662,

  at *3 (M.D. Fla. Nov. 5, 2020) (“[I]n this Court’s view, the

  amount of attorneys’ fees to be included in a calculation of

  the amount in controversy includes only the amount of fees

  incurred as of the time of removal, and does not include

  prospective fees.” (citation omitted)). The Court agrees.

  Yet,   Metropolitan     provides   no     proof   of   attorneys’    fees

  incurred prior to removal and there is no indication that

  such fees exceeded $45,000 at the time of removal.

         Therefore, Metropolitan has failed to persuade the Court

  that the amount in controversy exceeds $75,000. As mentioned,

  the only concrete amount in controversy in this case is the

  $30,000 insurance policy. Thus, Metropolitan has not carried

  its    burden    of     establishing      this     Court’s    diversity


                                     4
Case 8:21-cv-00112-VMC-AAS Document 3 Filed 01/15/21 Page 5 of 5 PageID 81




  jurisdiction. The Court, finding that it lacks subject matter

  jurisdiction, remands this case to state court.

       Accordingly, it is now

       ORDERED, ADJUDGED, and DECREED:

       The Clerk is directed to REMAND this case to state court

  because the Court lacks subject-matter jurisdiction. After

  remand, the Clerk shall CLOSE this case.

       DONE and ORDERED in Chambers in Tampa, Florida, this

  15th day of January, 2021.




                                    5
